Roe, A.C.J.
(dissenting) — I dissent, quoting Franklin Cy. Sheriffs Office v. Sellers, 97 Wn.2d 317, 325, 646 P.2d 113 (1982), referring to Thorndike v. Hesperian Orchards, Inc., 54 Wn.2d 570, 343 P.2d 183 (1959):
Substitution of our judgment for that of the administrative agency in factual matters is not authorized by the APA, and by reasoning of Hesperian Orchards, we will not try facts de novo on review.
In the case at bench the administrative board found Mr. Boyles could perform the duties of sheriff in an administrative capacity with average effectiveness. The record reveals that he had these physical limitations for years while he was sheriff and no doubt he would have continued except for the fact that he lost the election. In Clark v. Board of Police Pension Fund Comm'rs, 189 Wash. 555, 562, 66 P.2d 307 (1937), an officer had physical limitations but since he apparently "is reasonably able to perform the *714ordinary duties of a police officer", citing People ex rel. Metcalf v. McAdoo, 184 N.Y. 268, 77 N.E. 17 (1906), he was held fit for duty. Fitness for police duty means the ability to discharge with average efficiency the duties of the grade to which the member belongs. Since Boyles had been doing the work presumably with average efficiency, I do not see how this court can reverse that finding of fact, particularly in the light of the strictures of Sellers. The majority seeks to do so by converting this finding of fact to a conclusion of law, but it is simply a factual matter. It is the fact of the existence of the duties and the past performance of them which is a factual matter.
The majority opinion read literally would disqualify handicapped individuals from being sheriff unless they could personally do all of the physical acts recited in RCW 36.28.010. Not only do few sheriffs in this state perform all those duties, but I am sure there are many who are physically unable to do so.
I am unwilling to lay this pall on the handicapped and those with physical limitations who, under this opinion, would automatically be disqualified to run for the office of sheriff. Therefore, I dissent.
Reconsideration denied September 13, 1982.
Review granted by Supreme Court December 3, 1982.